Appeal from a judgment of the Supreme Court (Ingraham, J.), entered August 17, 1995 in Chenango County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
On February 7, 1994, petitioner was convicted of the crime of leaving the scene of a fatal accident and is currently serving a sentence of l1/s to 4 years in prison. His request for parole release was denied on December 1, 1994 and he was scheduled *716for reconsideration in November 1996. Petitioner argues that respondent abused his discretion in denying his request for parole. Upon our review of the record before us, we disagree. In denying petitioner release on parole, respondent considered the serious nature of the offense in which petitioner left the scene of an accident after he struck and killed two 19-year-old female pedestrians, petitioner’s brief participation in Alcoholics Anonymous and petitioner’s interview in which he failed to communicate certain plans for the future. Inasmuch as parole release decisions are discretionary and respondent considered the appropriate factors, we find no reason to disturb his determination (see, Matter of Patterson v New York State Bd. of Parole, 202 AD2d 940; Matter of Sinopoli v New York State Bd. of Parole, 189 AD2d 960).
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.